Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on January 25, 2022.
Claims 1-20 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on January 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,805,425 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Remarks
Double Patenting
Claims 1-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,425 (“Patent ‘425”). Applicant has submitted a terminal disclaimer on January 25, 2022, which has been accepted.  Accordingly, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 7, 9-10, 12, 15, 17-18 were rejected under 35 U.S.C. 103 as being unpatentable over Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”) in view of Byers et al. US Patent Publication No. 2018/0159745 (“Byers”), Agarwalla et al. US Patent Publication No. 2013/0254258 (“Agarwalla”), and Averbuj et al. US Patent Publication No. 2016/0381186 (“Averbuj”).
Applicant submitted the combination of Johnson, Byers, Agarwalla, and Averbuj fails to describe or suggest the “receiving ... subscription information” feature. Applicant also submitted the Johnson, Byers, Agarwalla, and Averbuj fail to describe or suggest receiving subscription information before 
In response, the amendment to the independent claims did not incorporate the entirety of the subject matter of the allowable claim 5.  The examiner respectfully disagrees that Johnson does not teach the limitations.  The claims do not define the subscription information, and the specification does not provide a definition of the subscription information.  Applicant’s specification describes information that the subscription information may relate or pertain to, such as on paragraph [0035], which describes information relating to the service provider of the divided application, identification and addressing information pertaining to a network device hosts the divided application, user profile information.  However, the specification does not provide a definition of subscription information.
Johnson describes a function router that registers execution endpoints or FaaS service and maintains a catalog of functions (para. [0029] function router can register a plurality of execution endpoints on a catalog of execution endpoints and functions. para. [0030] function router can also maintain a catalog of functions. para. [0073] customer registers an individual endpoint or FaaS service with the function router).  The function router also stores information about the execution endpoints such as the location (para. [0077]).  The registered information relates to a service provider and identifies the endpoints, and thus teaches subscription information.  Johnson also describes using the catalog of functions to service requests from clients (para. [0244] based on the request…, function router 504 can query the catalog (e.g., database 506) for execution endpoints associated with the particular function).  Therefore, the request is received by the function router after receiving the subscription information.
As previously explained, Johnson does not expressly teach the function is a function of a divided application.  Agarwalla is relied upon to disclose a divided application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-2, 4, 7, 9-10, 12, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”) in view of Byers et al. US Patent Publication No. 2018/0159745 (“Byers”), Agarwalla et al. US Patent Publication No. 2013/0254258 (“Agarwalla”), and Averbuj et al. US Patent Publication No. 2016/0381186 (“Averbuj”).

Regarding claim 1, Johnson teaches a method comprising: 
receiving, by a first network device of an edge computing network, subscription information pertaining to an application (para. [0029] function router can register a plurality of execution endpoints on a catalog of execution endpoints and functions. para. [0073] customer registers an individual endpoint or FaaS service with the function router.  para. [0089] information identify specific functions.  para. [0226] service containers… host a runtime environment for executing functions);
receive, by the first network device after receiving the subscription information, a request from an end device to use a first function, wherein the network device is of an edge computing network (para. [0116] fog layer 156.  para. [0242] from a client… a request to execute a particular function.  function id.  parameters); 
determining, by the first network device, whether network resources of the edge computing network are available to host the first function based on the subscription information, wherein, when determining comprises: 
transmitting, by the first network device to a third network device, a query request, which includes data indicating at least one of the divided application or the first function (para. [0122] query the database 506 for execution endpoint information, performance parameters.  identify one or more parameters… such as respective availabilities, respective workloads of the execution endpoints.  para. [0244] query the catalog, e.g. database 506, for execution endpoints associated with the particular function.  para. [0254] request for identifying an execution endpoint that satisfies parameters), and 
receiving, by the first network device from the third network device, a query response indicating that the network resources are available (para. [0247] query response… execution endpoints that have the 
invoking, by the first network device, a provisioning of the first function to be hosted by a fourth network device of the edge computing network (para. [0253] invoking the particular function at the execution endpoint.  para. [0254] router 504 can instruct the execution endpoint to fetch or download the function).
Johnson does not teach the first function is a function of a divided application, wherein the divided application is hosted by a first network device of an external network, and the divided application includes at least the first function and a second function.
Johnson does not expressly teach the query request includes a unique identifier of the end device.
Byers teaches:
receiving a request from an end device (para. [0027] client endpoints can connect with the cloud 102 to obtain one or more specific services from the cloud 102), wherein a divided application is hosted by a second network device of an external network, and the divided application includes at least a first function and a second function (para. [0025], fig. 2A. see application 210 in cloud 102 para. [0039] application 210 may include multiple functions, components, services.  para. [0049] application software and/or components that may run in the cloud 102 can be moved to a hierarchy of fog nodes); 
determining, by a first network device, whether network resources of the computing network are available to host the first function of the divided application (para. [0082] orchestration system can include one or more devices, can be a single server.  para. [0084] orchestration system… include a monitoring module 304… collect performance and status information from specific nodes in the… fog hierarchy.  para [0089] identifying and mapping of nodes to containers based on one or more factors… resource availability); and 
invoking, by the first network device, a provisioning of the first function to be hosted by a fourth network device of the edge computing network (para. [0038] partitioning of an application… application can be partitioned and distributed over nodes such as the different levels in the fog layer.  para. [0040] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of implementing a divided application and invoking a provisioning of a first function of the divided application on a network device of the edge computing network.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to execute applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).
Agarwalla discloses receiving, by a first network device of an edge computing network, a request from an end device to use a first function of a divided application (para. [0040] receives a request for an application from the client device.  edge server 430 sends a request to the origin server 420 for the application to be off-loaded to the edge server.  para. [0046] requests for edgable components.  para. [0067] components executed either on an edge server or the origin server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Byers with Agarwalla’s disclosure such that the request to use a function is a request use a function of the divided application.   One of ordinary skill in the art would have been motivated to do so in order to have enabled the client endpoints to utilize specific components of the application and provided the capability to distinguish components that are “edgable” and “non-edgable” for performance improvements.
	Averbuj discloses receiving a request from an end device and transmitting a query request, which includes a unique identifier of the end device (para. [0047] request may include… IP address of the client.  para. [0055] request… for content or functionality available.  request from client… IP address of the client 134.  front-end server 132a receives the request, sends a request for selection of an instance of the 

Regarding claim 9, Johnson teaches a network device comprising: 
a processor configured to: 
receive subscription information pertaining to an application (para. [0029] function router can register a plurality of execution endpoints on a catalog of execution endpoints and functions. para. [0073] customer registers an individual endpoint or FaaS service with the function router);
receive, after receipt of the subscription information, a request from an end device to use a first function, wherein the network device is of an edge computing network (para. [0116] fog layer 156.  para. [0242] from a client… a request to execute a particular function.  function id.  parameters); 
determine whether network resources of the edge computing network are available to host the first function based on the subscription information, wherein, when determining, the processor is configured to: 
transmit to a second network device, a query request, which includes data indicating at least one of the divided application or the first function (para. [0122] query the database 506 for execution endpoint information, performance parameters.  identify one or more parameters… such as respective availabilities, respective workloads of the execution endpoints.  para. [0244] query the catalog, e.g. 
receive from the second network device, a query response indicating that the network resources are available (para. [0247] query response… execution endpoints that have the availability corresponding to the availability parameter.  para. [0248] runtime parameter, performance parameter); and 
invoke a provisioning of the first function to be hosted by a third network device of the edge computing network (para. [0253] invoking the particular function at the execution endpoint.  para. [0254] router 504 can instruct the execution endpoint to fetch or download the function).
Johnson does not expressly teach the first function is a function of a divided application, wherein the divided application is hosted by a first network device of an external network, and the divided application includes at least the first function and a second function.
Johnson does not expressly teach the query request, which includes a unique identifier of the end device.
Byers teaches:
receiving a request from an end device (para. [0027] client endpoints can connect with the cloud 102 to obtain one or more specific services from the cloud 102), wherein a divided application is hosted by a second network device of an external network, and the divided application includes at least a first function and a second function (para. [0025], fig. 2A. see application 210 in cloud 102 para. [0039] application 210 may include multiple functions, components, services.  para. [0049] application software and/or components that may run in the cloud 102 can be moved to a hierarchy of fog nodes); 
determining, by a first network device, whether network resources of the computing network are available to host the first function of the divided application (para. [0082] orchestration system can include one or more devices, can be a single server.  para. [0084] orchestration system… include a monitoring module 304… collect performance and status information from specific nodes in the… fog hierarchy.  para [0089] identifying and mapping of nodes to containers based on one or more factors… resource availability); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of implementing divided applications and invoking a provisioning of a first function of the divided application on a network device of the edge computing network.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to execute applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).
Agarwalla discloses receiving, by a first network device of an edge computing network, a request from an end device to use a first function of a divided application (para. [0040] receives a request for an application from the client device.  edge server 430 sends a request to the origin server 420 for the application to be off-loaded to the edge server.  para. [0046] requests for edgable components.  para. [0067] components executed either on an edge server or the origin server).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Byers with Agarwalla’s disclosure such that the request to use a function is a request use a function of the divided application.   One of ordinary skill in the art would have been motivated to do so in order to have enabled the client endpoints to utilize specific components of the application and provided the capability to distinguish components that are “edgable” and “non-edgable” for performance improvements.


Regarding claim 17, Johnson teaches a non-transitory computer-readable storage medium storing instructions executable by a processor of a device of an edge computing network, which when executed cause the device to: 
receiving subscription information pertaining to an application (para. [0029] function router can register a plurality of execution endpoints on a catalog of execution endpoints and functions. para. [0073] customer registers an individual endpoint or FaaS service with the function router);
receive, after receipt of the subscription information, a request from an end device to use a first function (para. [0116] fog layer 156.  para. [0242] from a client… a request to execute a particular function.  function id.  parameters); 
determine whether network resources of the edge computing network are available to host the first function based on the subscription information, wherein the instructions to determine cause the device to: 

receive from the second network device, a query response indicating that the network resources are available (para. [0247] query response… execution endpoints that have the availability corresponding to the availability parameter.  para. [0248] runtime parameter, performance parameter); and 
invoke a provisioning of the first function to be hosted by a third network device of the edge computing network (para. [0253] invoking the particular function at the execution endpoint.  para. [0254] router 504 can instruct the execution endpoint to fetch or download the function).
Johnson does not expressly teach the first function is a function of a divided application, wherein the divided application is hosted by a first network device of an external network, and the divided application includes at least the first function and a second function.
Johnson does not expressly teach the query request, which includes a unique identifier of the end device.
Byers teaches:
receiving a request from an end device (para. [0027] client endpoints can connect with the cloud 102 to obtain one or more specific services from the cloud 102), wherein a divided application is hosted by a second network device of an external network, and the divided application includes at least a first function and a second function (para. [0025], fig. 2A. see application 210 in cloud 102 para. [0039] application 210 may include multiple functions, components, services.  para. [0049] application software and/or components that may run in the cloud 102 can be moved to a hierarchy of fog nodes); 
determining, by a first network device, whether network resources of the computing network are available to host the first function of the divided application (para. [0082] orchestration system can 
invoking, by the first network device, a provisioning of the first function to be hosted by a fourth network device of the edge computing network (para. [0038] partitioning of an application… application can be partitioned and distributed over nodes such as the different levels in the fog layer.  para. [0040] partitioning… enable different portions, functions of an application to run on different hosts.  para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0095] deploy the software containers at the respective nodes… move migrate, configure, install, run, and/or instantiate the software components on specific, selected nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of implementing a divided application and invoking a provisioning of a first function of the divided application on a network device of the edge computing network.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to execute applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).
Agarwalla discloses receiving, by a first network device of an edge computing network, a request from an end device to use a first function of a divided application (para. [0040] receives a request for an application from the client device.  edge server 430 sends a request to the origin server 420 for the application to be off-loaded to the edge server.  para. [0046] requests for edgable components.  para. [0067] components executed either on an edge server or the origin server).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Byers with Agarwalla’s disclosure such that the request to use a function is a request use a function of the divided application.   One of ordinary skill in the art would have been motivated to do so 
	Averbuj discloses receiving a request from an end device and transmitting a query request, which includes a unique identifier of the end device (para. [0047] request may include… IP address of the client.  para. [0055] request… for content or functionality available.  request from client… IP address of the client 134.  front-end server 132a receives the request, sends a request for selection of an instance of the resource to the resource selection server 132b.  request… may include identification of the resource and IP address of the client).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Byers with Averbuj’s disclosure such that the query request further includes the unique identifier of the end device.  One of ordinary skill in the art would have been motivated to do so because Johnson describes providing resources closer to the client and providing various parameters in the query request.  Byers also describe providing resources closer to the client.  Averbuj would have provided additional information for determining a network device close to the client (see Averbuj, para. [0049] redirected to the instance of the resource that is geographically closest to the client system).

Regarding claim 2, Johnson does not teach the method of claim 1, wherein the invoking comprises: causing, by the first network device, the second network device to download the first function of the divided application to the fourth network device.
Byers describes causing, by a first network device, a second network device to download the first function of the divided application to the fourth network device (para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0088] identify respective nodes… select specific nodes for hosting specific software containers.  para. [0095] deploy the software containers at the respective nodes… move migrate, configure, install, run, and/or instantiate the software components on specific, selected nodes).  


Regarding claim 4, Johnson in view of Byers, Agarwalla, and Averbuj teach the method of claim 1, further comprising: receiving, by the first network device from the second network device, at least one of metric or configuration information pertaining to the first function (Johnson: para. [0250] lowest latency, highest performance, lowest workload, etc…).

Regarding claim 7, Johnson in view of Byers, Agarwalla, and Averbuj teach the method of claim 1, further comprising: transmitting, by the first network device and to the end device, a message indicating that the first function is available in response to invoking the provisioning of the first function (Johnson: para. [0251] function router 504, sends, to the client, a response.  identify the execution endpoint selected to execute the particular function.  address for invoking the function, function name or ID).

Regarding claim 10, Johnson does not teach the network device of claim 9, wherein, when invoking, the processor is further configured to: cause the first network device to download the first function of the divided application to the third network device.
Byers describes network device configured to cause a second network device to download the first function of the divided application to the fourth network device (para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0088] identify respective nodes… select specific nodes for hosting specific software 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of causing, by a first network device, a second network device to download the first function of the divided application to the fourth network device.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to migrate applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).

Regarding claim 12, Johnson in view of Byers, Agarwalla, and Averbuj teach the network device of claim 9, wherein the processor is further configured to: receive from the first network device, at least one of metric or configuration information pertaining to the first function (Johnson: para. [0250] lowest latency, highest performance, lowest workload, etc…).

Regarding claim 15, Johnson in view of Byers, Agarwalla, and Averbuj teach the network device of claim 9, wherein the processor is further configured to: transmit to the end device, a message indicating that the first function is available in response to the invocation of the provisioning of the first function (Johnson: para. [0251] function router 504, sends, to the client, a response.  identify the execution endpoint selected to execute the particular function.  address for invoking the function, function name or ID).

Regarding claim 18, Johnson does not teach the non-transitory computer-readable storage medium of claim 17, wherein the instructions to invoke further comprise instructions, which when executed, cause the device to: cause the first network device to download the first function of the divided application to the third network device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of causing, by a first network device, a second network device to download the first function of the divided application to the fourth network device.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to migrate applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Byers, Agarwalla, Averbuj, and Gleichauf US Patent Publication No. 2019/0356637 (“Gleichauf”).

Regarding claim 3, Johnson does not teach the method of claim 1, further comprising: performing, by the first network device in response to determining that the network resources are available, one or multiple security measures directed to the second network device.
Gleichauf discloses performing one or multiple security measures directed to a network device (para. [0063] security association is established… authentication process, such as exchanging public keys pairs… may be performed to establish mutual trust.  use a wireless connection for application data following completion of the authentication process).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Johnson, Byers, and Agarwalla by implementing Gliechauf’s disclosure of performing security measures (authentication process, exchange secrets) directed to a network device such that the measures are 

Regarding claim 11, Johnson does not teach the network device of claim 9, wherein, when determining whether the network resources are available, the processor is further configured to: perform, in response to a determination that the network resources are available, one or multiple security measures directed to the first network device.
Gleichauf discloses a processor configured to perform one or multiple security measures directed to a network device (para. [0063] security association is established… authentication process, such as exchanging public keys pairs… may be performed to establish mutual trust.  use a wireless connection for application data following completion of the authentication process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Johnson, Byers, and Agarwalla by implementing Gliechauf’s disclosure of performing security measures (authentication process, exchange secrets) directed to a network device such that the measures are performed in response to Johnson’s determining that network resources are available.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefit of secured communication between network devices.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Byers, Agarwalla, Averbuj, and Gleichauf, and Wei et al. US Patent Publication No. 2018/0368053 (“Wei”).

Regarding claim 8, Johnson does not teach the method of claim 1, wherein the fourth network device is provisioned as a part of a network slice for access by the end device.
provides greater flexibility of network resource utilization.  para. [0004] ultra-reliable service, ultra-high bandwidth communication).

Regarding claim 16, Johnson does not teach the network device of claim 9, wherein the third network device is provisioned as a part of a network slice for access by the end device.
Wei discloses a network device provisioned as a part of a network slice for access by an end device (para. [0034] network slice is instantiated to support cloud computing service or edge-cloud hybrid computing service).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson by implementing Wei’s disclosure of network slicing such that Johnson’s third network device is provisioned as part of a network slice for access by the end device.  One of ordinary skill in the art would have been motivated to do so for benefits such as flexibility of network resource utilization (see para. [0003] provides greater flexibility of network resource utilization.  para. [0004] ultra-reliable service, ultra-high bandwidth communication).

Allowable Subject Matter
Claims 5-6, 13-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445